553 F.2d 1207
Curvin J. TRONE, Jr., Trustee for Westgate CaliforniaCorporation, et al., Plaintiffs-Respondents,v.C. Arnholt SMITH et al., Defendants-Petitioners.
No. 77-8116.
United States Court of Appeals,Ninth Circuit.
May 10, 1977.

Alan D. Croll, Alan C. Lebow, Wyman, Bautzer, Rothman & Kuchel, Los Angeles, Cal., for plaintiffs-respondents.
Thomas R. Sheridan, Simon & Sheridan, Mitchell L. Lathrop, Thomas S. Kidde, Kenneth A. Braun, Macdonald, Halsted & Laybourne, Los Angeles, Cal., Robert G. Steiner, Michael J. Weaver, Luce, Forward, Hamilton & Scripps, San Diego, Cal., for defendants-petitioners.
Appeal from the United States District Court for the Southern District of California.
Before BROWNING and TRASK, Circuit Judges.


1
Despite the implications in Cord v. Smith, 338 F.2d 516 (9th Cir. 1964), we conclude that 28 U.S.C. § 1292(b) is not the proper avenue by which to obtain review of the district court's denial of a motion to disqualify an attorney for conflict of interest.  See Silver Chrysler Plymouth, Inc. v. Chrysler Motors Corp., 496 F.2d 800 (2d Cir. 1974) (in banc).  See also Melamed v. ITT Continental Baking Co., 534 F.2d 82 (6th Cir. 1976); Draganescu v. First National Bank of Hollywood, 502 F.2d 550 (5th Cir. 1974).  We therefore deny permission to appeal pursuant to 28 U.S.C. § 1292(b).  The accompanying motion for a stay of further proceedings is denied without prejudice.